FROM MERRIMACK CIRCUIT COURT.
I understand from the case that the plaintiff claimed, as matter of legal right, that she should be permitted to go into a full trial, before the judge, of the facts found and reported by the referee; and that claim is one which I think cannot be sustained. Undoubtedly the court could not abdicate a judicial function by refusing to look at the report, or consider any question of law, fact, or practice that might be raised upon it; but that was not what was done. The cause had been sent to a referee in the exercise of an unquestionable authority conferred by the act of 1874. The facts had been tried, and a report returned: the effect to be given to the report, in reference to matters of fact found by it, was a thing to be determined by the court in the exercise of a sound discretion. Under the statute, I think it stands very much like the report of a master in equity proceedings. My conclusion is, that the exception should be overruled.